IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10741
                         Summary Calendar
                        __________________


DONNA JEAN SCOTT BOZEMAN,

                                     Plaintiff-Appellant,
versus

DON EDGEWORTH, Physician,

                                     Defendant-Appellee,
and

JERRY WOOD,

                                      Defendant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-410-A
                        - - - - - - - - - -
                           March 20, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Donna Jean Scott Bozeman appeals the district court's grant

of summary judgment in favor of Don Edgeworth.     Bozeman filed a

civil rights action pursuant to 42 U.S.C. § 1983 alleging that

Edgeworth denied her essential medical treatment while she was

incarcerated as a pretrial detainee at the Tarrant County Jail.



      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10741
                                -2-

     We have reviewed the record and Bozeman's brief and perceive

no reversible error.   Accordingly, the decision of the district

court is affirmed.

     AFFIRMED.